 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     MADELEINE F. SHATTENKIRK, on behalf of
 9   herself and all others similarly situated,

10                         Plaintiff,                      NO. 2:19-cv-01656-RSL
            v.                                             ORDER STAYING CASE AND
11
                                                           SETTING DEADLINE FOR JOINT
     ALASKA AIRLINES, INC.,
12                                                         STATUS REPORT
                           Defendant.
13

14
            The Parties have requested that the stay in this case be continued until June 16, 2021. In
15
     accordance with the Parties’ request, the Court STAYS this action until June 16, 2021. The
16
     Parties are ORDERED to file joint status report on or before June 16, 2021.
17
            IT IS SO ORDERED.
18

19          Dated this 18th day of May, 2021.
20
                                                  The Honorable Robert S. Lasnik
21                                                United States District Judge

22

23

24
     ORDER STAYING CASE
                                                                            TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                            1700 Seventh Avenue, Suite 2200
     STATUS REPORT (2:19-cv-01656-RSL)                                            Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
